Citation Nr: 1632660	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1.  Entitlement to service connection for arteriosclerotic heart disease.
 
2.  Entitlement to service connection for hypertensive vascular disease.
 
3.  Entitlement to service connection for chronic renal disease.
 
4.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Eva I. Guerra, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  The Veteran was advised by letter of his right to a second Board hearing before another judge.  In September 2015, the Veteran, through his attorney, declined a second hearing.  A transcript of the hearing before the prior Veterans Law Judge is in the record.  

In October 2015, the Board remanded the case to the RO for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection.

In the October 2015 remand, the Board observed that effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent (such as "Agent Orange") during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(v).  The Board then directed further development to determine whether the Veteran or the Veteran's squadron/Air Base performed operations on these types of aircraft.

In this regard, the Veteran stated that he served at Kadena Air Force Base in Okinawa, Japan.  During that period he alleges that he had regular contact with various aircraft, specifically that he was assigned to a unit which moved and "parked" various aircraft when they came into the base.  His DD Form 214  indicates that his specialty number was 60350 and his title was Vehicle Operator. 

The AOJ has obtained the Veteran's service personnel file as directed in the October 2015 remand.  There are no orders in the personnel file transferring the Veteran from the continental United States to any overseas assignment, including Kadena Air Force Base, Okinawa.  There is, however, a document, SAC Form 74, indicating that while assigned to the 70th Transportation Squadron, the Veteran   was overseas for 170 days starting in April 1968.  Unfortunately, the document  does not indicate where the Veteran served overseas.  Accordingly, the AOJ should attempt to verify whether the 70th Transportation Squadron was assigned to Kadena Air Force Base during the 170 day period starting in April 1968 and whether any  C-123 airplanes were located at that base.  

The Board also directed the AOJ to provide opinions from a VA examiner, which occurred in March 2016.  In the opinions, the VA examiner relied upon medical literature to support his conclusion that the Veteran's exposure to jet fuel did not cause any of the Veteran's disabilities.  The examiner, however, did not comment on the article submitted by the Veteran, "Health Hazards of Chemicals Commonly Used on Military Bases," which indicates exposure to chemicals in fuels can include kidney damage and cardiovascular damage, especially benzene and perchlorate.  In addition, the Veteran has submitted a letter from one of his treating physicians, Dr. Samaniego, noting lead in jet fuel is a known cause of chronic kidney disease, which the VA examiner also did not discuss.  The VA opinion also did not discuss other chemicals mentioned by Dr. Samaniego, such as a smoke abatement chemical.  Accordingly, an addendum opinion is needed.

The Veteran received a kidney transplant in October 2010 and Dr. Samaniego is now following the Veteran for any post- transplant residuals.  As Dr. Samaniego relied upon these records for her opinions, the Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  Therefore, upon remand, the AOJ should request those records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. Samaniego and the University of Michigan Health system as well as the records of and other medical provider not previously submitted to VA.  If the requested records are unavailable, the Veteran should be notified of such.

2.  Request, through official sources, verification of whether members of the 70th Transportation Squadron were temporarily assigned to Kadena Air Force Base in Okinawa for 170 days starting in April 1968 and if so, whether C-123 aircraft were located there.  All requests and responses should be documented in the claims file. 

3.  After the foregoing record development is completed, arrange for the examiner who provided the March 2016 opinions, if available, prepare an addendum opinion.    The claims file must be reviewed by the examiner in conjunction with the examination.  If a new examination is deemed necessary, one should be provided.  If the original examiner is not available, the claims file should be provided to another physician to obtain the requested opinions.  The examiner is advised that the law does not require a medical principle be established to the point of being generally accepted in the scientific community or reach the level of scientific or medical consensus. Instead, the literature need only establish that the evidence for and against that the question is in approximate balance.  The examiner is asked to:

a)  Comment on the article submitted by the Veteran, "Health Hazards of Chemicals Commonly Used on Military Bases", which indicates exposure to chemicals   in fuels can include kidney damage and cardiovascular damage, especially benzene and perchlorate and indicate whether such article changes his March 2016 opinion that the renal disease, heart disease, hypertension and diabetes was less likely than not related to service.  The examiner should explain why or why not.

b)  Comment on Dr. M. Samaniego's opinion letter dated in January 2014 regarding the Veteran's disabilities and lead in fuel or the smoke abatement chemical and indicate whether such article changes his March 2016 opinion.  The examiner should explain why or why not.

4.  After the development requested is completed, readjudicate the claims for service connection.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




